Orders, entered on December 14, 1962 and February 4, 1963, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Resettled order entered on April 25, 1963, denying defendant Schlumberger N. V. (Schlumberger, Limited) time to make motions addressed to the complaint and directing defendants to produce their officers and employees before a Special Referee to give testimony, unanimously modified, on the law, on the facts and in the exercise of discretion to the extent of limiting the scope of the examination to whether Schlumberger was the agent of Daystrom for the purpose of service of process, and, as so modified, affirmed, without costs. The resettled order as entered was too broad. Concur —■ Botein, P. J., Rabin, McNally, Stevens and Eager, JJ.